1. Where a city constructs and operates an airport under statutory authority, the airport will not be adjudged a nuisance if it is constructed and operated in a proper manner. Such noises and dust as are created by the necessary and proper operation of a properly located airport will not be declared to constitute nuisances, although they result in injury and inconvenience to adjoining landowners.
2. Aerial navigation over the land of another owner at such a height as not to interfere with the then existing reasonable use thereof by the owner constitutes neither a trespass nor a nuisance. However, repeated flights over the land of another owner at such a low height as to be dangerous to the health and life of the owner amount to a nuisance; and this is true though such low flights are necessary in order to use an adjoining airport.
3. While the Code, § 11-202, declares the construction and operation of an airport by a city to be a governmental function, a city is not thereby authorized so to construct an airport that it constitutes a nuisance dangerous to the health and life of adjoining landowners. Under the allegations of the instant petition, the airport operated by the City of Atlanta constituted a nuisance, in that it was so constructed that it could not be used without requiring such low flights over the petitioner's property as to be imminently dangerous to his life and health and that of his family.
4. The allegations of the petition were sufficient to show that the city and the defendant aviation companies were jointly and severally liable for maintaining the airport as a nuisance.
       Nos. 14023, 14024. APRIL 23, 1942. REHEARING DENIED MAY 20, 1942.
On March 3, 1936, A. C. Kersey filed suit against the City of Atlanta, Delta Air Corporation, Air Service Inc., and fourteen other aviation companies, seeking to enjoin the defendants from operating Candler Field, and airport, as a nuisance, and to recover $10,000 damages alleged to have been suffered by reason of the operation and use of the airport. The action was dismissed as to all of the aviation companies except those specifically named above, because of lack of proper service. The petition alleged, that the plaintiff bought a described tract of land in Fulton *Page 863 
County in 1921, and built a five-room house thereon in 1923, the value of the house and lot being approximately $3000; that the plaintiff and his wife and child moved into the house and have since made it their home; that from time to time the plaintiff bought furniture for use in the home, of the value of $600; that in 1927 the City of Atlanta acquired the property adjoining the land of petitioner on the east, southeast and south, and constructed thereon an airport known as Candler Field; that petitioner's property was a quiet, peaceful, and proper location for a home before the airport was built, but dust, noises, and low flying of airplanes caused by the operation of the airport have rendered his property unsuitable as a home; and that by reason of the operation of the airport in the manner alleged his real estate had depreciated $2500 in value, the household goods had been damaged $500, and he had been forced to expend stated sums in extra cleaning, medicines, medical treatment, etc. The following allegations were made with reference to the noises complained of: "The landing and taking off of aeroplanes at said airport, and their flying over and near plaintiff's said property, is a nuisance to plaintiff and his family, in that a great noise is constantly created and maintained by the mechanical devices which operate and cause said aircrafts to navigate. . . Said aircrafts create great noises which are constantly maintained by the mechanical devices which cause their operation, and said noises do not cease day nor night, Sundays, holidays, nor any other days, and are frequent and grow increasingly frequent. Said noises disturb the peace of petitioner and his family, their happiness, and the right to peacefully enjoy their said home. They are harassing, disturbing, constantly loud and unpleasantly grating upon the sense of hearing. They disturb the sleep, rest, quietude, and sense of peace and security of petitioner and his family, and is a constant nuisance, and is injurious to petitioner and his said family. In the operation of said airport, a testing block or other apparatus is in use, whereon motors are placed and tested for the purpose of determining whether or not said motors are in condition to make flights. On said testing blocks motors are put in motion and maintained at a rapid speed. Said motors thus operating create and maintain a great volume of noise, and same is so loud, harsh, and intense that the atmosphere of the immediate community, *Page 864 
and more especially in and about petitioner's premises, is filled with said noises, which disturb petitioner and his family, and is a constant nuisance. The operation of said motors on the testing blocks is more frequent at night, when petitioner and his family are trying to sleep and rest, and it seriously disturbs them, and often wakes them from their sleep, and is disturbing to their sleep to such an extent that it is detrimental to their health, and is a nuisance."
With reference to dust it was alleged, that a vast number of airplanes and other vehicles arrive at and depart from the airport daily; that a large part of the airport consists of what is known as a landing field, "which is a large graded field of raw earth, being an unnatural surface built of earth from high elevations, which has been transported to other portions of the field for the purpose of making a large and plane surface for the convenience and safety of airships arriving at and departing from said airport;" that the airplanes, when arriving at or taking off from the field, kick up and plow up, due to the tremendous current created by the operation of their propellers, much raw earth and dust from the unnatural formation of the field, which rises into the air and is blown by natural air currents and the currents caused by the aircraft themselves onto adjacent property, and particularly onto petitioners' property; that the dust so created, disturbed, and distributed permeates the air and makes it unpleasant, filthy, and unhealthy for the use of petitioner and his family, and is injurious to the health of petitioner and his family, in that it is injurious to their lungs, to their eyes, and to their health in general; and that the dust in great quantities enters plaintiffs' home and premises and settles on the furniture, furnishings, and clothing, causing them to be dirty and to deteriorate and requiring the expenditure of stated extra sums for cleaning purposes.
With reference to low flying of airplanes over his property, the petitioner alleged: There have been frequent occasions of low flying by pilots who, under permit and license of the City of Atlanta, arrive and depart at the airport, the names of the pilots being unknown to petitioner. The other defendants often operate their airplanes so low over petitioner's property as to constitute a menace and trespass, in violation of petitioner's right to use his property in a peaceful manner, and such low flying has been so frequent as *Page 865 
to constitute a continuing nuisance to petitioner and his family, occurring many times per day and night. In constructing and maintaining the airport the City of Atlanta constructed a runway from the southeast toward the northwest, for airplanes to use in taking off and landing. This runway heads directly toward petitioner's residence, and the northwest end of it is within about three hundred feet of the house. This is one of the most frequently used runways at the airport, and is used many times each day and night, except at such times as the weather is unfavorable for its use. The low flying complained of consists of the flying of airplanes over plaintiff's residence at a height of from twenty-five to fifty feet. Very seldom do airplanes attain an altitude of more than fifty feet above his premises when taking off or landing. "Because of the construction and maintenance of said airport by said city so near plaintiff's said premises, and especially to said runway from the southeast to the northwest as heretofore referred to, airplanes taking off from and arriving at said airport can not and do not attain or maintain a sufficient altitude to fly over plaintiff's premises without creating a nuisance in so doing, and without trespassing thereon. The altitude of such planes passing over plaintiff's said premises is usually from twenty-five to fifty feet above said premises, and said airport is so constructed and maintained by the City of Atlanta that such altitude is incident and necessary to the operation of airplanes by pilots taking off from and landing at said airport. " Because of the low altitude at which planes are forced to fly over plaintiff's premises in landing and taking off at the airport, the air currents created by the propellers of the airplanes blow great gusts of air into plaintiff's dwelling-house through its doors, windows, and other openings, which air currents often contain great quantities of dust, and such currents are often blown with such force that they upset household furnishings. When thus passing over his premises the airplanes make horrible noises as though they were about to crash through "plaintiff's premises," causing plaintiff and his family to become and remain exceedingly nervous, agitated, apprehensive, and irritated, and to lose much sleep at night, seriously impairing their health. The construction and maintenance of the airport by the City of Atlanta as described constitute the taking of plaintiff's property by the city for airport purposes; and such maintenance *Page 866 
by the city and the use of the airport by the other defendants constitute a continuing trespass on plaintiffs' premises and a continuing nuisance.
The petitioner prayed for judgment of $10,000; "that each and all of said defendants be permanently enjoined from maintaining or operating said airport as a nuisance, in the manner referred to in this petition;" and that the act of 1933 (Code, § 11-202) be declared unconstitutional for stated reasons. The court sustained a general demurrer of the City of Atlanta, and dismissed the action as to that defendant. The petitioner excepted to this judgment. The court sustained certain grounds of special demurrer by Delta Air Corporation and Air Service Inc., but overruled the general demurrer; and the defendants excepted.
1. The petitioner alleged that in 1927 the City of Atlanta acquired certain land in Fulton County adjoining his home, and constructed thereon an airport known as Candler Field. In the present petition filed in 1936 he seeks to recover damages from the city and certain aviation companies for injuries to person and property alleged to have been suffered by reason of the maintenance and operation of the airport, and to enjoin the defendants from maintaining and operating the airport in such a manner as to cause it to be a nuisance. The basis of the suit is the alleged noise, dust, and low flying of airplanes over petitioner's land, caused by the operation of the airport. We will first determine whether the facts alleged with reference to noise and dust are sufficient in law to constitute the airport a nuisance, as contended by petitioner. "By the act of August 23, 1927 (Ga. L. 1927, p. 779), the General Assembly expressly authorized and empowered the City of Atlanta to establish and operate municipal landing-fields for the reception, storage, and operation of airplanes. By this franchise aviation was recognized as a lawful business and also as an enterprise affected with a public interest. Upon the establishment of any such airport by the municipality, all persons using the same in the manner contemplated by law are within the protection and immunity of the franchise granted to the municipality. *Page 867 
An airport is not a nuisance per se, although it might become such from the manner of its construction or operation."Thrasher v. Atlanta, 178 Ga. 514 (2) (173 S.E. 817, 99 A.L.R. 158). Since it thus appears that aviation is a lawful business affected with a public interest, and that the construction of the airport complained of was authorized by statute, the case of Georgia Railroad c. Co. v. Maddox,116 Ga. 64 (4) (42 S.E. 315), is in point. There it was held: "Where a railroad terminal yard is located and its construction authorized under statutory powers, if it be constructed and operated in a proper manner, it can not be adjudged a nuisance. Accordingly, injuries and inconveniences to persons residing near such a yard, from noises of locomotives, rumbling of cars, vibrations produced thereby, and smoke, cinders, soot, and the like, which result from the ordinary and necessary, and therefore proper, use and operation of such a yard, are not nuisances, but are the necessary concomitants of the franchise granted." There is no allegation in the present petition to show that the dust and noises complained of are not those incident to the ordinary and necessary use of an airport. For all that appears with reference to these matters, the city selected a proper site for an airport and constructed and operated it in a proper manner, and in the absence of an allegation to the contrary it must be so presumed. Thrasher v. Atlanta, supra. The plaintiff relies strongly upon the Thrasher case to support his contention that the facts alleged with reference to noise and dust are sufficient to show that the airport is a nuisance. It is true that that case is similar in many respects to the instant case, but there are certain controlling differences in the allegations of the petitions involved in the two cases. While it was held in that case that the allegations with reference to the creation and spreading of dust in the operation and maintenance of Candler Field were sufficient to allege a nuisance, affording ground for recovery of damages and also for injunction, this ruling was based upon the fact that the allegations were sufficient to show that the dust did not result from the ordinary and necessary use of the airport, but was the result of the improper and negligent operation thereof. The court expressly refrained from deciding whether or not the allegations as to noise were sufficient to show facts constituting a nuisance. That case is therefore distinguished on its facts from the instant case. Under *Page 868 
the allegations of the instant petition the noise and dust complained of may be deemed to be incidental to the proper operation of an airport, and as such they can not be said to constitute a nuisance. See Holman v. Athens Empire LaundryCo., 149 Ga. 345 (100 S.E. 207); Wilson v. Evans HotelCo., 188 Ga. 498 (4 S.E.2d 155).
2. The next question to be determined is whether the low flying complained of constitutes a nuisance. The Code, § 85-201, declares that "the right of the owner of lands extends downward and upward indefinitely;" and in § 105-1409 it is stated, that, "the owner of realty having title downwards and upwards indefinitely, an unlawful interference with his rights, below or above the surface, alike gives him a right of action." An able discussion of the common-law maxim expressed in these sections and the construction to be given it with respect to the recently developed field of aviation is contained in the Thrasher case, supra. In refusing to give these sections a meaning that would make any and every aerial flight over the land of another a trespass, it was said: "The space in the far distance above the earth is in the actual possession of no one; and being incapable of such possession, title to the land beneath does not necessarily include title to such space. The legal title can hardly extend above an altitude representing the reasonable possibility of man's occupation and dominion, although as respects the realm beyond this the owner of the land may complain of any use tending to diminish the free enjoyment of the soil beneath. . . Perhaps the owner of the land may be considered as being in actual possession of the space immediately covering the trees, buildings, and structures affixed to the soil, so that the act of navigating a plane through this stratum could be condemned as a trespass; but that is not a question for decision in the present case, and obviously we should not here attempt to define the altitude at which aerial navigation might be considered as constituting such an offense. It is sufficient to say that the flight of aircraft across the land of another can not be said to be a trespass without taking into consideration the question of altitude. It might or might not amount to a trespass, according to the circumstances including the degree of altitude; and even when the act does not constitute a trespass, it could be a nuisance, as where it `worketh hurt, inconvenience, or damage' to the preferred claimant, namely, *Page 869 
the owner of the soil, or to a rightful occupant thereof." It was there held that flights over the land of the plaintiff at an altitude of a little less than five hundred feet did not constitute a trespass under the circumstances alleged. After the institution of the suit involved in the Thrasher case, the legislature enacted a statute containing the following provision: "Flight in aircraft over the lands and waters is lawful, unless at such a low altitude as to interfere with the then existing reasonable use to which the land or water or space over the land or water is put by the owner of the land or water; or unless so conducted as to be imminently dangerous to persons or property lawfully on the land or water beneath." Ga. L. 1933, p. 99; Code, § 11-101. Thus it appears to be clear that flights over lands at such a height as not to interfere with the then existing reasonable use thereof by the owner can not be said to constitute a trespass or a nuisance. However, the owner of the land is a "preferred claimant" to the air space above his land, and is entitled to redress for any use thereof which results in injury to him and his property. In the instant case complaint is made of repeated flights over the home of petitioner at an altitude of from twenty-five to fifty feet above the premises. While there can hardly be any doubt that an owner of land on which his home is located must be said to have legal title to the air space above his land to a distance of at least fifty feet, with the consequence that any flight by aircraft within this space constitutes a trespass, it is not here necessary to determine whether the low flights complained of constitute trespasses. It is sufficient to say that the allegations of the petition show that the repeated low flights, with their accompanying noises and dust-laden gusts of air, are dangerous to the health and life of petitioner and his family, and thus constitute a continuing nuisance.
3. The city contends, however, that the construction, maintenance, and operation of an airport is a governmental function, and claims that by reason of this fact it is immune from liability for any damage resulting from the construction or maintenance thereof. To support its position that the operation of the airport is a governmental function, the city relies upon the Code, § 11-202, which provides: "Any lands acquired, owned, leased, controlled, or occupied by such counties, municipalities, or other political subdivisions for the purpose or purposes enumerated in section 11-201 *Page 870 
[authorizing construction and operation of airports by municipalities and other political subdivisions], shall and are hereby declared to be acquired, owned, leased, controlled, or occupied for public, governmental, and municipal purposes." The petitioner attacked this section as unconstitutional for several reasons; but for the purposes of this case we may assume that it is constitutional, because it does not have the effect of barring any of the relief to which the petitioner is entitled. Carter
v. Dominey, 157 Ga. 167 (121 S.E. 236); Mystyle HosieryShops v. Harrison, 171 Ga. 430 (3) (155 S.E. 765). While it is true that a municipal corporation is not liable for acts of negligence of one of its servants in discharging a governmental function of the corporation, yet a municipal corporation can not, under the guise of performing a governmental function, create a nuisance dangerous to life and health or take or damage private property for public purpose, without just and adequate compensation being first paid. The maintenance of the sewerage and drainage system of a city is a governmental function (Love
v. Atlanta, 95 Ga. 129, 22 S.E. 29, 51 Am. St. Rep. 64), but this court has held that a city can not lawfully create in connection therewith a nuisance dangerous to life and health; and that where such a nuisance is created and its effect is specially injurious to an individual by reason of its proximity to his home, he has a cause of action for damages, and may enjoin the same. Mayor c. of Waycross v. Houk, 113 Ga. 963
(39 S.E. 577); Bell v. Savannah, 139 Ga. 298 (77 S.E. 165); Kea
v. Dublin, 145 Ga. 511 (89 S.E. 484); City Council ofAugusta v. Cleveland, 148 Ga. 734 (98 S.E. 345); City ofBlue Ridge v. Kiker, 189 Ga. 717 (7 S.E.2d 237). See alsoLewis v. Moultrie, 27 Ga. App. 757 (110 S.E. 625); Cityof Macon v. Roy, 34 Ga. App. 603 (130 S.E. 700). "That which the law authorizes to be done, if done as the law authorizes it to be done, can not be a nuisance." Burrus v.Columbus, 105 Ga. 42 (31 S.E. 124). The airport having been authorized by law, the ordinary and necessary concomitants thereof can not be held a nuisance.
But can it be said that flights over adjoining lands at such a low height as to be imminently dangerous to the life and health of the occupants thereof are a necessary concomitant of an airport? We do not think this question can be answered in the affirmative. No reason appears why the city could not obtain lands of an area sufficient *Page 871 
for the operation thereon of an airport in such a manner as not to require such low flights as are here complained of. For the sake of public convenience adjoining-property owners must suffer such inconvenience from noise and dust as result from the usual and proper operation of an airport, but their private rights are entitled to preference in the eyes of the law where the inconvenience is not one demanded by a properly constructed and operated airport. The city had ample authority to acquire all land necessary for the airport; but from the allegations of the petition it appears that it did not acquire enough land to enable the airport to be operated without requiring such low flights over petitioner's land as to unreasonably interfere with his use thereof, or, if it obtained enough land, it improperly located the runway in such a manner as to require the low flights. It can not be said that the airport can not be a nuisance because its construction was authorized by the legislature. It will not be assumed that the legislature in authorizing the city to construct airports intended to authorize it so to construct the airports as to impose upon adjoining-land owners unnecessary burdens. See, in this connection, Towaliga Falls Power Co. v. Sims, 6 Ga. App. 749
(6) (65 S.E. 844); 39 Am. Jur. 483, § 206. A city has no greater power and authority with respect to the construction and operation of an airport than it has with respect to the construction and operation of sewer and drainage systems. This court is clearly committed to the proposition that a city must so construct and maintain sewer and drainage systems as not to create a condition dangerous to life and health. In addition to the cases cited above, see Reid v. Atlanta, 73 Ga. 523;Smith v. Atlanta, 75 Ga. 110; Holmes v. Atlanta,113 Ga. 961 (39 S.E. 458); Massengale v. Atlanta, 113 Ga. 966
(39 S.E. 578); Bass Canning Co. v. MacDougaldConstruction Co., 174 Ga. 222 (162 S.E. 687); Loughridge v.Dalton, 166 Ga. 323 (143 S.E. 393). In constructing an airport the city has the same duty. Under the allegations of the petition the city has so constructed and maintained Candler Field as to require such low flying over the home of petitioner as to constitute an unreasonable interference with the health of petitioner and his family. The court erred in sustaining the demurrer of the city and in dismissing the action as to this defendant.
We are limited, in our rulings in this case, exclusively to the *Page 872 
allegations of the petition. No question of the plaintiff's laches is presented, and nothing ruled here should be taken to imply that he should or should not, upon proper pleadings and evidence, be barred by laches. This decision does not mean that if on the trial the plaintiff is able to prove his case as alleged the entire airport should be abated. In fact the petitioner does not seek this result. He merely seeks to enjoin the objectionable features of the airport, namely dust, noise, and low flying; and only as to the latter has he stated a cause of action. From all that appears, the conditions causing the low flying may be remedied; but if on the trial it should appear that it is indispensable to the public interest that the airport should continue to be operated in its present condition, it may be that the petitioner should be denied injunctive relief. SeeGammage v. Georgia Southern R. Co., 65 Ga. 614; Charleston Western Carolina Railway Co. v. Hughes, 105 Ga. 1 (4) (30 S.E. 972, 70 Am. St. Rep. 17); Phillips v. DuBignon, 123 Ga. 17
(50 S.E. 928). Having held that the allegations of the petition relating to a nuisance resulting in special damage to the petitioner were sufficient to withstand the general demurrer, it is unnecessary to render a decision on the other feature of the petition alleging the taking and damaging of private property without compensation, in violation of the constitution.
4. The allegations of the petition were sufficient as against a general demurrer to show that the city and aviation companies were jointly and severally liable for the maintenance and construction of the airport as a continuing nuisance. The allegation of the petition to the effect that the airport was established, maintained, and operated in pursuance of a plan and scheme between the city and the aviation companies is the same in all substantial particulars as those in the Thrasher case, supra, and in division 1 of that opinion it was held that these allegations were sufficient to show joint and several liability. It follows that the court properly overruled the demurrer of the defendant aviation companies, and erred in sustaining the demurrer filed by the City of Atlanta.
Judgment affirmed in case No. 14023; reversed in case No.14024. All the Justices concur, except